Citation Nr: 0017506	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-20 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1962 to August 
1964, and from November 1964 to September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Montgomery, 
Alabama, regional office (RO) of the Department of Veterans 
Affairs (VA).  

This matter was previously before the Board in November 1998.  
At that time, the Board remanded a claim for a permanent and 
total disability evaluation for pension purposes, as well as 
the current claim for service connection for a back 
disability.  An August 1999 rating decision granted 
entitlement to pension benefits.  This is considered a full 
grant of benefits, and the issue is no longer on appeal.  The 
issue of entitlement to service connection for a back 
disability was returned to the Board, but was again remanded 
in December 1999 in order to search for VA medical records 
that had been requested in the November 1998 remand but not 
obtained.  The RO requested these records, but the reply 
indicated that there were no records for the veteran for the 
identified period.  As the requested development has been 
completed to the extent possible, the issue has been returned 
to the Board for further review.  


FINDINGS OF FACT

1.  The service medical records are negative for evidence of 
a back injury and for evidence of a chronic back disability.  

2.  The veteran has not submitted evidence of a nexus between 
his current back disability and active service. 




CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
entitlement to service connection for the residuals of a back 
injury.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for the residuals of a back injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

A review of the service medical records is negative for 
evidence of a back injury or a chronic back disability.  
August 1963 records indicate that the veteran complained of a 
headache and of back pain, as well as other symptoms.  The 
impression was not of a back disability, but of viral 
pharyngitis.  The July 1964 separation examination indicated 
that the spine was normal, and a Report of Medical History 
obtained at that time was negative for a history of back 
pain.  The September 1966 separation examination for the 
veteran's second period of active service also found that the 
spine was normal.  

The initial post-service evidence to demonstrate the 
existence of a back disability consists of private medical 
records dated from 1988.  These records show treatment for 
degenerative disc disease at L4 to L5.  Records dated June 
1988 indicate that the veteran reported the onset of his pain 
from January 22, 1988.  

The veteran was afforded a VA examination in June 1990.  He 
stated that his back pain began in January 1988 the morning 
after he had lifted a saw at work.  The impression was severe 
musculoskeletal strain and a history of L4 to L5 lumbar 
disks.  

A letter received from the veteran's private doctor in June 
1990 indicates that he treated the veteran from February 1988 
until August 1989.  The diagnosis was chronic lumbar disc 
disease at L4 to L5.  

The veteran completed a medical history concerning his back 
disability for a private doctor in October 1995.  He stated 
that his pain began in 1988 after picking up a saw blade.  

The veteran underwent a private examination of his back in 
October 1995.  He was said to have a history of chronic low 
back pain since a work related injury in 1988.  The 
impression was chronic back pain.  

A November 1995 private examination report notes that the 
veteran strained his back at work in 1988, and developed low 
back pain.  The impression was chronic back pain with 
functional deficit.  

On the occasion of VA examination in September 1996, the 
veteran reiterated a history of a back injury in 1988 while 
picking up saw blades.  He said that he was unable to get out 
of bed the next day.  X-ray study of the lumbar spine 
revealed there was facet hypertrophy most pronounced at L5-
S1, suggesting mild degenerative changes.  The diagnosis was 
low back pain with a history of diagnosis of degenerative 
disc disease.  

VA treatment records dated from 1996 to 1997 are contained in 
the claims folder.  These records show that the veteran was 
followed for low back pain.  

The veteran was afforded a VA general medical examination and 
a VA examination of his spine in April 1999.  The claims 
folder was reviewed in conjunction with the examination of 
the spine.  The veteran was noted to have served in the Army 
and the Navy.  His major function in the Navy was a postal 
clerk, but he also learned to work the fuel lines aboard 
ship.  He stated that he developed a soreness in his back in 
1964 after pulling on fuel lines.  The veteran said that no 
X-ray study was made, but that he was given some pain 
medication and several days of rest before returning to work.  
He did well for the remainder of his time in service.  After 
service, the veteran started work for a steel factory.  His 
back was initially well, although he reported occasional 
pain.  This was treated by a chiropractor.  However, in 1988 
the veteran bent over to pick up two saw blades, each of 
which weighed from 50 to 60 pounds.  He went to bed after 
finishing his shift, but woke up the next morning with pain 
and an inability to straighten his back.  The veteran 
received treatment from a private physician, and was told 
that he had degenerative discs.  The report of the general 
examination included an impression of lumbosacral back pain 
due to neuroforaminal encroachment at L4 to L5, and L5 to S1.  
The report of the examination of the spine contains a 
diagnosis of degenerative joint disease of the lumbosacral 
spine with loss of function due to pain.  X-ray study of the 
spine showed marginal anterior osteophytes at multiple 
levels.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for the residuals of a back injury.  The veteran 
contended at the April 1999 VA examinations that he injured 
his back in 1964 while handling fuel lines aboard ship.  
However, the service medical records are completely negative 
for evidence of a back injury, and the September 1966 
separation examination found that the spine was normal.  The 
initial post-service evidence of a back disability is private 
medical records dated 1988.  These records show that the 
veteran attributed his back disability to an on the job 
injury in January 1988, more than 21 years after discharge 
from service.  The remainder of both the VA and private 
medical records consistently attribute the veteran's current 
back disability to the January 1988 injury, and are 
completely negative for an opinion relating the current back 
disability to the veteran's reported injury in service.  The 
Board recognizes the veteran's sincere belief that his 
current back disability is related to the back pain for which 
he reports treatment in active service, but the veteran is 
not a physician, and he is not qualified to express a medical 
opinion as to such a relationship.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Therefore, as the veteran has not 
submitted any medical evidence of a chronic back disability 
in service, and as he has not submitted any medical evidence 
of a nexus between his current back disability and active 
service, his claim is not well grounded.  Caluza v. Brown, 
7 Vet. App. 498 (1995)

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) (West 1991) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  As previously 
indicated, the Board remanded the case to the RO in order to 
obtained VA medical records relating to treatment received by 
the veteran for his back disability.  However, there were no 
records regarding treatment for the veteran's back disability 
for the identified period.  Further, unlike the situation in 
Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied. 



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

